Citation Nr: 0909277	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Southern Tier Plastic Surgery Associates 
on June 26, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York.  The VAMC denied the Veteran's claim 
of entitlement to payment of unauthorized medical expenses 
for services rendered at Southern Tier Plastic Surgery 
Associates on June 26, 2007.  The Veteran timely appealed the 
VAMC's adverse July 2007 decision, and this appeal ensued. 

The appeal is REMANDED to the VAMC in Canandaigua, New York.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking reimbursement of unauthorized medical 
expenses for treatment that he received from Southern Tier 
Plastic Surgery Associates on June 26, 2007.  The Veteran 
maintains that it was an emergency situation and that no 
viable VA treatment facility within a reasonable distance 
would treat his condition (e.g. second and third degree burns 
that allegedly covered over 30 percent of his entire body).  
(See, VA Form 9, dated and signed by the Veteran in September 
2007). 

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2008).  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725 (West 2002).  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for:  (a) an adjudicated service-
connected disability; (b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service- connected disability; (c) any disability of a 
Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or (d) any 
illness, injury or dental condition in the case of a Veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) 
(West 2002); 38 C.F.R. § 17.120(a) (2008).

In contrast, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act (Act), 
payment or reimbursement of non-VA emergency medical services 
for nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).

The VAMC denied the Veteran's claim under 38 U.S.C.A. § 1728.  
(See, August 2007 statement of the case, pages (pgs.) 2-3).  
The VAMC did not, however, consider the claim under 38 
U.S.C.A. § 1725 and its implementing regulations.  Here, the 
Veteran is uninsured and it is unclear as to whether his 
treatment for second and degree burns provided by a non-VA 
facility on June 26, 2007 was associated with and held to be 
aggravated by his sole service-connected disability, PTSD.  
If such treatment was not associated with and aggravated by 
the service-connected disorder, 38 U.S.C.A. § 7105 is 
potentially applicable to his claim.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2008).  

In light of the foregoing, a remand is required for the 
Veteran's unauthorized medical expense claim on several 
grounds.

Firstly, the Board notes that only the first page of the RO's 
July 2007 Veterans' Claims Assistance Act of 2000 (VCAA) 
notice letter is contained in the appellant's Medical 
Administrative Service (MAS) claims files.  Thus, it is 
unclear if a complete VCAA letter was issued to the Veteran; 
and whether the Veteran was properly advised in accordance 
with the law.  On remand, the VAMC should ensure that 
provides a complete copy of the July 2007 letter, or issue a 
new and complete VCAA letter that notifies the Veteran of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate his unauthorized 
medical expense claim under both § 1725 and § 1728.  The 
notice should indicate what information or evidence should be 
provided by the Veteran and what information or evidence VA 
will attempt to obtain on his behalf.  The notice should also 
ask the Veteran to provide any evidence in his possession 
pertaining to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2008).

Further, under either 38 U.S.C.A. §§ 1725 and 1728, it is 
necessary to determine if the Veteran's treatment on June 26, 
2007 for second and third degrees burns constituted emergency 
treatment in an instance where VA facilities were not 
feasibly available and an attempt to use them before hand 
would not have been reasonable.  This is a medical 
determination that must be made by qualified medical 
personnel.  Therefore, the Board finds that remand is 
necessary for a physician to determine whether any of the 
Veteran's treatment for second and third degree burns by a 
private facility on June 26, 2007 was for a medical 
emergency, if VA facilities were feasibly available to 
provide the type of care he needed, and when the medical 
emergency ended (i.e., whether at any point there was 
"stabilization").

Finally, a review of the Veteran's record does not contain 
evidence of his medical treatment provided by Southern Tier 
Plastic Surgery Associates on June 26, 2007.  As it is 
unclear as to whether the Veteran's treatment for second and 
degree burns provided by a non-VA facility on June 26, 2007 
was associated with and held to be aggravated by his sole 
service-connected disability, PTSD, all evidence surrounding 
the incident must be acquired prior to determining whether 
the criteria for payment or reimbursement have been met. 

Accordingly, the Veteran's unauthorized medical expense claim 
is REMANDED to the VAMC in Canandaigua, New York, for the 
following development and consideration:


1.  Enter into the claims folder a 
complete copy of the dated July 2007 
VCAA letter which notified the Veteran 
of VA's and his respective obligations 
in accordance with the law. If such 
cannot be located, provide the Veteran 
a corrective and complete VCAA letter 
that notifies him of the evidence 
required for payment or reimbursement 
of the costs of unauthorized medical 
expenses under 38 U.S.C.A. § 1725 and 
38 U.S.C.A. § 1728.  A copy of the 
letter should also be sent to the 
Veteran's representative. 

Specifically, the Veteran should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the Veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA.

2.  Obtain copies of any police and 
hospital reports, emergency room triage 
and nurses' notes, and clinical 
treatment records surrounding the 
Veteran's treatment for second and 
third degree burns from Southern Tier 
Plastic Surgery Associates, 445 East 
Water Street, Elmira, New York 14901-
3482, on June 26, 2007.  

3.  After any additional evidence has 
been obtain pursuant to the above-
requested development, make a 
determination as to whether the 
Veteran's appeal falls under the 
provisions of 38 U.S.C.A. § 1725 or § 
1728.

4.  If the Veteran's claim falls under 
the provisions of 38 U.S.C.A. § 1725 
for a nonservice-connected disability 
for treatment rendered on June 26, 2007 
from Southern Tier Plastic Surgery 
Associates, provide the Veteran's 
claims folder and all relevant medical 
reports to an appropriately qualified 
VA physician, who must acknowledge 
receipt and review of the claims folder 
and relevant medical reports in any 
report generated, and request an 
opinion  concerning the following:

(a) Was the medical situation of 
such nature that a prudent 
layperson reasonably would have 
expected that delay in seeking 
immediate medical attention would 
have been hazardous to life or 
health?

(b) Were VA facilities feasibly 
available and would an attempt to 
use them beforehand have been 
reasonable? In addressing this 
question, the physician may 
consider such factors as whether 
VA had a bed available, the 
relative distance involved in 
obtaining VA and private 
treatment, the urgency of the 
Veteran's medical condition, the 
nature of treatment making it 
necessary or economically 
advisable to use non-VA 
facilities, or if the Veteran was 
not responsible for going to the 
non-VA facility.

(c) When does the record 
demonstrate that the Veteran 
became stabilized in each 
instance?  Note that for purposes 
of this question, VA defines 
"stabilized" as "no material 
deterioration of the emergency 
medical condition is likely, 
within reasonable medical 
probability, to occur if the 
Veteran is discharged or 
transferred to a VA or other 
federal facility."  
See 38 C.F.R. § 17.1001(d) (2008).

If the Veteran's claim falls under the 
provisions of 38 U.S.C.A. § 1728 for an 
adjudicated service-connected 
disability for treatment rendered on 
June 26, 2007 from Southern Tier 
Plastic Surgery Associates, request a 
medical opinion from the appropriate VA 
physician concerning the following:

(a) Was the care rendered in a 
medical emergency of such nature 
that delay would have been 
hazardous to life or health?

(b) Were VA facilities feasibly 
available, and, if so, would an 
attempt to use them beforehand 
have been reasonable, sound, wise 
or practical?  In addressing this 
question, the physician may 
consider such factors as whether 
VA had a bed available, the 
relative distance involved in 
obtaining VA and private 
treatment, the urgency of the 
Veteran's medical condition, the 
nature of treatment making it 
necessary or economically 
advisable to use non-VA 
facilities, or if the Veteran was 
not responsible for going to the 
non-VA facility.

(c) Based on sound medical 
judgment, could the Veteran have 
been transferred from the non-VA 
facility to a VA medical center 
for continuation of treatment at a 
certain point?  38 C.F.R. § 
17.121.

The physician must be provided with a 
copy of the Veteran's MAS claims file, 
so that he or she can properly address 
the above-requested questions.

5.  Then readjudicate the unauthorized 
medical expenses claim in light of the 
additional evidence received since the 
August 2007 statement of the case.  

If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case containing the 
provisions of 38 U.S.C.A. § 1725 and § 
1728 and the applicable regulations.  
Provide them an opportunity to respond 
to it before returning the claims file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




